[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              September 8, 2005
                              No. 05-11183                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 04-80115-CR-DMM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JOHNNY LEE MOYE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________
                             (September 8, 2005)


Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

     Johnny Lee Moye appeals his 180-month sentence for possession of a
firearm by a felon. Moye argues that his right to a jury trial under the Sixth

Amendment was violated when the district court, as a matter of law, determined

that Moye’s admitted previous convictions were qualifying offenses for the

purpose of enhancing Moye’s sentence under the Armed Career Criminal Act.

Because the determination that Moye’s previous convictions were qualifying

offenses was a question of law for the court, we affirm.

      We review Moye’s sentence de novo, but will reverse only for harmful error.

United States v. Paz, 405 F.3d 946, 948-49 (11th Cir. 2005).

      Moye pleaded guilty to one count of possession of a firearm by a felon. 18

U.S.C. § 922(g)(1). Moye’s admitted previous convictions include attempted

burglary, sale of cocaine, sale of marijuana, and resisting an officer with violence.

The district court concluded that these previous convictions qualified Moye as an

armed career criminal. Under section 922(g)(1), the statutory maximum term of

imprisonment is 120 months, but under the mandatory minimum sentence

provision of the Armed Career Criminal Act, a defendant with three qualifying

convictions is subject to a minimum sentence of 180 months. 18 U.S.C. § 924(e).

Because Moye has at least three qualifying previous convictions, the district court

sentenced him under section 924(e).

      Although he admits his previous convictions, Moye argues that the district



                                           2
court violated his right to a jury trial under the Sixth Amendment when the court

determined that his previous convictions were qualifying offenses for an enhanced

sentence under section 924(e). In Moye’s view, the question whether a previous

conviction is a qualifying offense for the purpose of sentence enhancement is a

factual question for the jury, not the court. Moye is wrong.

      Whether a previous conviction is a qualifying offense under section 924(e)

is a question of law for the court. See Shepard v. United States, 544 U.S. __, 125 S.

Ct. 1254 (2005). Although the Supreme Court has limited the sources to which a

judge may look in determining whether a previous conviction is a qualifying

offense under section 924(e), id. at __, 125 S. Ct. at 1257, Moye does not argue

that the district court looked beyond those sources in sentencing him as an armed

career criminal. The district court did not err.

      AFFIRMED.




                                            3